      t
               Case 1:19-cr-00411-ALC Document 1 Filed 05/22/19 Page 1 of 14
...



          Approved'~­
                    R n B. Fin el
                    Assistant United States Attorney

          Before:   HONORABLE DEBRA FREEMAN
                    United States Magistrate Judge
                    Southern District of New York
                                                                 19MAG4946
                                -   - -   -   -   -   -   x
                                                              SEALED COMPLAINT
          UNITED STATES OF AMERICA

                     - v. -                                   Violations of
                                                              18 U.S.C. §§ 371, 1028A,
          GUNJIT MALHOTRA,                                    1349, and 2
          GURJEET SINGH, and
          JAS PAL                                             COUNTIES OF OFFENSE:
                                                              BRONX, NEW YORK
                     Defendants.

                                          -   -   - -     x

          SOUTHERN DISTRICT OF NEW YORK, ss.:

               CARIE JELENIEWSKI, being d~ly sworn, deposes and says that
          she is a Special Agent with the Federal Bureau of Investigation
          ("FBI") and charges as follows:

                                          COUNT ONE
                              (Conspiracy to Commit Mail Fraud)

               1.   From at least in or about 2013 up to and including in
          or about May 2019, in the Southern District of New York and
          elsewhere, GUNJIT MALHOTRA, GURJEET SINGH, and JAS PAL, the
          defendants, and others known and unknown, willfully and
          knowingly did combine, conspire, confederate, and agree together
          and with each other to commit mail fraud in violation of Title
          18, United States Code, Section 1341.

               2.   It was a part and object of the conspiracy that GUNJIT
          MALHOTRA, GURJEET SINGH, and JAS PAL, the defendants, and others
          known and unknown, willfully and knowingly, having devised and
          intending to devise a scheme and artifice to defraud, and for
          obtaining money and property by means of false and fraudulent
          pretenses, representations and promises, for the purpose of
          executing such scheme and artifice and attempting so to do,
          would and did place in a post office and authorized depository
     Case 1:19-cr-00411-ALC Document 1 Filed 05/22/19 Page 2 of 14



for mail matter, matters and. things to be sent and delivered by
the Postal Service, and did deposit and cause to be deposited
matters and things to be sent and delivered by private and
commercial interstate carriers, and would and did take and
receive therefrom, such matters and things, and would and did
knowingly cause to be delivered by mail and such carriers
according to the directions thereon, and at the places at which
they were directed to be delivered by the person to whom they
were addressed, such matters and things, in violation of Title
18, United States Code, Section 1341.

           (Title 18, United States Code, Section 1349.)

                            COUNT TWO
   (Conspiracy to Access a Protected Computer in Furtherance of
                              Fraud)

      3.     From at least in or about 2013 up to and including in
or about May 2019, in the Southern District of New York and
elsewhere, GUNJIT MALHOTRA, GURJEET SINGH, and JAS PAL, the
defendants, and others known and unknown, willfully and
knowingly did combine, conspire, confederate, and agree together
and with each other to commit an offense against the United
States, to wit, to violate Title 18, United States Code, Section
1030 (a) (4) .

     4.   It was a part and an object of the conspiracy that
GUNJIT MALHOTRA, GURJEET SINGH, and JAS PAL, the defendants, and
others known and unknown, did knowingly and with intent to
defraud access a protected computer without authorization and
exceed their authorized access and by means of such conduct
furthered the intended fraud and obtained something of value in
violation of Title 18, United States Code, Section 1030(a) (4).

                               Overt Act

     5.   In furtherance of said conspiracy and to effect its
illegal object, the following overt act, among others, was
committed in the Southern District of New York and elsewhere:

          a.   on or about November 20, 2018, GUNJIT MALHOTRA,
GURJEET SINGH, and JAS PAL, the defendants, and others known and
unknown, caused an individual's computer to malfunction so that
the individual would call a particular phone number and be
induced to purchase fraudulent computer repair services.

           (Title 18, United States Code, Section 371.)


                                   2
     Case 1:19-cr-00411-ALC Document 1 Filed 05/22/19 Page 3 of 14




                             COUNT THREE
                     (Aggravated Identity Theft)

     6.   From at least in or about 2013 up to and including in
or about May 2019, in the Southern District of New York and
elsewhere, GURJEET SINGH, the defendant, knowingly did transfer,
possess, and use, without lawful authority, a means of
identification of another person, during and in relation to a
felony violation enumerated in Title 18, United States Code,
Section 1028A(c}, to wit, SINGH used the name of another
individual during and in relation to the felony violation
charged in Count One this Complaint.

  (Title 18, United States Code, Sections 1028A(a) (1), 1028A(b),
                             and 2.)

     The bases for my knowledge and for the foregoing charges
are, in part, as follows:

     7.   I am a Special Agent with the FBI, and I have been
personally involved in the investigation of this matter.   This
affidavit is based in part upon my conversations with law
enforcement agents and others and my examination of reports and
records. Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
include all of the facts that I have learned during the course
of my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance· and in part, except where
otherwise indicated.

                               Overview

     8.   Based on my review of documents, conversations with
victims and conversations with law enforcement officers, I
believe that GUNJIT MALHOTRA, GURJEET SINGH, and JAS PAL, the
defendants, and others known and unknown, have for several years
engaged in a scheme in which they and their coconspirators
purport to provide computer repair services to victims located
throughout the United States, many of whom are elderly.   In
connection therewith, the defendants and their coconspirators
convey false and misleading information to their victims to
extract payment for computer repair services.   For example, the
defendants and their coconspirators claim:   (i) to be associated
with major technology software companies when, in fact, they are
not; (ii) to provide computer services when none are in fact


                                   3
     Case 1:19-cr-00411-ALC Document 1 Filed 05/22/19 Page 4 of 14



provided; and (iii) that computer repair services are needed
when that is false.  The defendants and their coconspirators
have established several companies to carry out their scheme and
in so doing have lured their victims to send payments to their
companies via private and commercial interstate mail carrier,
among other methods.  In total, the defendants and their
coconspirators have obtained from their victims more than
$1,300,000.

                                Victims

     9.   Based on my review of documents, conversations with
victims and conversations with law enforcement officers, I have
learned the following, in substance and in part:

           a.   In or around March 2018, Victim-1 reported to law
enforcement officers that after her personal computer
 ("Computer-1") became dysfunctional, a message appeared on the
screen directing Victim-1 to contact a particular phone number
 ("Phone Number-1") for repairs. Victim-1 reported to law
enforcement officers that she called Phone Number-1, and was
connected to someone who claimed to be from "[Tech Company-1]
Firewall," where Tech Company-1 is a well-known technology
company with an international presence. The individual on the
phone informed Victim-1 that additional security was needed on
Computer-1 and that a private commercial carrier of mail
 ("Carrier-1") would pick up from Victim-l's New Jersey residence
a check in the amount of approximately $662.99 ("Check-1") made
payable to a company known as "22nd Century ITC." Victim-1'
further reported that then someone remotely took control over
Computer-1 and purported to repair it.

               i.   Victim-1 authorized law enforcement officers
to inspect Computer-1. Law enforcement officers observed that
Computer-1 had saved to its desktop what appeared to a "Google
search engine" but when that program was C?-Ccessed it did not
function as a search engine and instead it displayed Phone
Number-1.  Further, law enforcement officers did:not identify
any services performed on Computer-1 consistent with what was
represented would be done to Victim-1.

              ii.   Based on bank records, I have learned that
Check-1 was deposited into a bank account associated with "22nd
Century" ("22nd Century Bank Account").  The memo line of
Check-1 reads "computer security." Surveillance video, which I
have reviewed, captured the image of the individual who
deposited Check-1 into the 22nd C~ntury Bank Accpunt, who I know


                                   4
     Case 1:19-cr-00411-ALC Document 1 Filed 05/22/19 Page 5 of 14



as GURJEET SINGH, the defendant.   1



          b.   In or about October 2017, Victim-2 received a
telephone call from an individual claiming to be from a well-
known technology company with an international presence ("Tech
Company-2").   That individual claimed that Victim-2 had a virus
on their computer and needed to download a program which would
provide the caller access to Victim-2's computer so that it
could be repaired. The caller stated that they would also make
Victim-2's computer faster and that the charge to have the virus
removed and for three years of services was $400, which Victim-2
paid by providing the caller Victim-2's credit card number.

              i.    Based on my review of records from
Victim-2's credit card company, I have learned that in or around
October 2017, Victim-2 paid $400 to a company known as "Seasia
Consulting Inc."

          c.   Victim-3 reported to law enforcement officers
that in or about August 2017, he received a call from an
individual who claimed to work for a particular "tech" company.
The caller told Victim-3 that Victim-3 was "hacked by Russians"
and, as a result, his computer had "multiple viruses." The
caller instructed Victim-3 to download particular software so
that the caller could repair Victim-3's computer. The caller
further offered Victim-3 several service plan options for
additional protection. Victim-3 selected a three year plan
which he told law enforcement officers that he intended to pay
for with his credit card, however, Vicitm-3 believed he instead
paid for the caller with Apple gift cards.

              i.    Based on my review of records from
Victim-3's credit card company, I have learned that in or about
August 2017, Victim-3 paid approximately $225 to "Seasia
Consulting Inc."

          d.   Victim-4 reported to law enforcement officers
that in or about October 2018, she received several suspicious
calls from individuals claiming to be from a national bank
("Bank-1") and Tech Company-2.  Concerned there may be a problem
with her computer, Victim-4 told law enforcement officers she
"Googled" Tech Company-2 and called a particular number that
displayed on her computer. The individual purportedly from

1
  As explained, infra, I have interviewed SINGH and I also am
familiar with SINGH's appearance from photographs associated
with him that are accessible to law enforcement officers.

                                   5
     Case 1:19-cr-00411-ALC Document 1 Filed 05/22/19 Page 6 of 14




Microsoft then took control over Victim-4's computer and
purported to repair it. The individual then offered Victim-4
several service plans of which Victim-4 selected a five-year
service plan for $399. Victim-4 was instructed to pay for the
service plan by writing a check to "NY Software Solution," which
Carrier-1 would then pick-up. Victim-4 wrote such a check
("Check-4") and Carrier-1 retrieved it.

                i.   Based on my review of bank records, I have
learned that Check-4 was written in the amount of approximately
$419 and was deposited into a bank account associated with "NY
Software Solutions Inc." ("NY Software Solutions Bank
Account-2").   The memo line of Check-4 reads "security and
support." Bank records further indicate that JAS PAL, the
defendant, endorsed Check-4 and bank surveillance footage
demonstrates that an individual I know to be GUNJIT MALHOTRA,
the defendant, 2 deposited Check-4.

           e.  Victim-5 reported to law enforcement officers,
that in or about November 2018, he experienced trouble with his
America Online Account and ultimately called a number Victim-5
understood was for Tech Company-2. Victim-5 informed law
enforcement officers that the individual from Tech Company-2
mentioned "network security support," "[Tech Company-1] firewall
security," and took remote control over Vicitm-5's computer.
Vicitm-5 then selected a five year service plan which he paid
for via check ("Check-5") made payable to "NY Software
Solution." Victim-5 reported that Check-5 was retrieved by
Carrier-1 in or around November 2018. Victim-5 informed law
enforcement officers that he believed the services he paid for
were legitimate.

              i.    Based on my review of bank records, I have
learned that Check-5 was written in the amount of approximately
$299 and was deposited into the NY Software Solution Bank
Account. The memo line of Check-5 reads "5 year Standard
Microsoft." Check-5 is endorsed by PAL and bank surveillance
footage demonstrates that an individual I know to be PAL,
deposited Check-5.3


2 I am familiar with MALHOTRA's appearance from photographs
associated with him available to law enforcement officers as
well as from surveillance conducted on him.
3 As explained, infra, I have met PAL and I also am familiar with
PAL's appearance from photographs associated with him that are
accessible to law enforcement officers.

                                   6
     Case 1:19-cr-00411-ALC Document 1 Filed 05/22/19 Page 7 of 14



          f.   Victim-6 reported to law enforcement officers,
that on or about November 20, 201B, his computer froze, a
message appeared on'his screen indicating his computer had a
virus and he should call a particular number. Victim-6 called
that number and a technician remotely controlled his computer
and purported to repair it. To pay for this work ~ictim-6 wrote
a check to "NY Software Solutions" in the amount of
approximately $350 ("Check-6"), which he stated was retrieved
from his residence in the Bronx, New York by Carrier-1.

          g.   Victim-7 reported to law enforcement officers
that she resides in New York, New York but did not recall
sending any payments via Carrier-1. Victim-7 referred law
enforcement officers to her son who handles Victim-7's business
affairs. Victim-7's son informed law enforcement officers that
Victim-7 is elderly and forgetful and that her bank records
indicate that in or around November 201B Victim-7 sent a payment
via check ("Check-7") in the amount of approximately $399.99 to
"Macwin Technologies Corporation."

               i.   Based on records from Carrier-1, I have
learned that a package was sent from Victim-7's New York, New
York address in or around November 201B to "NY Software
Solution" at a particular address ("Address-2").

           h.  Victim-B reported to law enforcement officers,
that in or around February 2019, her computer was experiencing
problems so she "Googled" Tech Company-2 and found a particular
number to call. The man who answered, purportedly from Tech
Company-2, offered Victim-B one of several service plans of
which Victim-8 selected the 5 year plan for approximately
$799.99. Thereafter someone remotely accessed Vitim-B's
computer and purported to fix it. To pay for the services
Victim-B was instructed to send payment by check to "NY Software
Solutions~ at Address-2 and that the check would be retrieved by
Carrier-1.

               i.   Based on records from Carrier-1, I have
learned that a package was sent from Victim-B's address in or
around February 2019 to "NY Software Solution" at Address-2.

          i.   Victim-9 reported to law enforcemerit officers
that from in or about April 201B through in or about February
2019, she engaged in dozens of calls with individuals from
"support" who advised Victim-9 that her computer had issues with
"network system security," "[Tech Company-2] License" and
"networking hardware," among other things. Victim-9 informed


                                   7
....        Case 1:19-cr-00411-ALC Document 1 Filed 05/22/19 Page 8 of 14



       law enforcement officers that technicians from "support"
       occasionally took control'of her computer by remote means.  The
       technicians first advised Victim-9 that payment should be made
       to "Reussite Technologies," which Victim-9 was told was a
       subsidiary of "[Tech Company-2] ." Thereafter every few weeks
       individuals would call and advise Victim-9 that there was
       trouble with her computer including because sometimes "Russians
       were hacking" her. Victim-9 reported to law enforcement
       officers that she sent several checks to "support," all of which
       were picked up by Carrier-1.

                     i.    Based on my review of bank records
       associated with Victim-9, I have learned that Victim-9 sent
       approximately 8 checks to "Reussite Technologies, Inc." for a
       total amount of approximately $65,810.  In additi0n, Victim-9
       sent approximately 10 checks to "NY IT solutions Inc.," "NY IT
       Technologies Inc.," and NY IT Inc." for a total amount of
       approximately $70,805.

                                   Bank Accounts

            10. Based on my review of bank records, documents,
       surveillance photographs and conversations with law enforcement
       officers, I have learned the following, among other things:

                 a.   In or about September 2013, a particular
       individual ("CC-1") opened the 22 Century Bank Account. As
       explained above, Check-1 was deposited into the 22 Century Bank
       Account.  From in or about September 2013 through in or about
       June 2018, the 22 Century Bank Account received approx. 517
       deposits totaling $372,500, most of which were personal checks.
       Further, records indicate that the 22 Century Bank Account
       transferred approximately $30,942 to JAS PAL, the defendant, as
       well as appr~ximately $18,840 to a particular bank account (the
       "Sav IT Bank Account").

                 b.   In or about September 2016, CC-1 opened a bank
       account in the name of "Pro Advisor Solutions" ("Pro Advisor
       Solutions Bank Account").  From in or about September 2016
       through in or about December 2018, the Pro Advisor Solutions
       Bank Account received approximately $406,399 largely from
       personal checks endorsed by PAL.   The Pro Advisor Solutions
       Bank Account debited $71,555.09 in charge backs and transferred
       approximately $19,000 to bank accounts associated with an entity
       in the name of "Reussite."

                 c.    In or about February 2017, GUNJIT MALHOTRA, the


                                          8
..        Case 1:19-cr-00411-ALC Document 1 Filed 05/22/19 Page 9 of 14



     defendant, and a particular individual ("CC-2"), opened a bank
     account in the name of NY Software Solutions Inc. ("NY Software
     Solutions Bank Account-1"). NY Software Solutions Bank
     Account-1 has received approximately $53,900 in transfers from a
     particular bank account ("NY Software Solutions Bank Account-2")
     and approximately $98,500 in transfers from a bank account
     associated with "FL IT Services Inc." Approximately $240,940 of
     the $295,322 that NY Software Solutions Bank Account-1 received
     was sent to bank accounts associated with "Reussite
     Technologies."

               d.    In or about September 2017, GURJEET SINGH, the
     defendant, opened a bank account in the.name of Seasia
     Consulting Inc. ("Seasia Consulting Bank Account").   The Seasia
     Consulting Bank Account received approximately $100,500 from
     bank accounts associated with "NY Software Solutions Inc." and
     approximately $16,500 from accounts associated with "FL IT
     Services, Inc."

               e.   In or about September 2017, PAL opened the Sav IT
     Bank Account. The Sav IT Bank account received approximately
     $508,371 in deposits, the vast majority of which were in the
     form of personal checks that bore memo lines with "computer
     repair service," and "[Tech Company-1] security," among other
     things.

               f.   In or about August 2017, MALHOTRA opened another
     bank account NY Software Solutions Bank Account-2.  Check-4 and
     Check-5 were deposited into the NY Software Solutions Bank
     Account-2. The NY Software Solutions Bank Account-2 received
     approximately 866 deposits totaling $599,109, most of which were
     personal checks.  Further, bank records indicate that the NY
     Software Solutions Bank Account-2 has transferred tens of
     thousands of dollars to bank accounts associated with entities
     in the name of "Reussite" and other bank accounts associated
     with the name "Seasia Consulting."

               g.   In or about February 2018, MALHOTRA opened a bank
     account in the name of Reussite Technologies ("Reussite
     Technologies ~ank Account"). The Reussite Technologies Bank
     Account received approximately $28,130 from checks associated
     with Victim-9.  In addition, the Reussite Technologies Bank
     Account received approximately 408 deposits totaling $324,540,
     most of which were checks.

                h.    In or about January 2018, CC-3 opened a bank
     account in the name of NY IT Solutions ("NY IT Solutions Bank
     Account").    The NY IT Solutions Bank Account received

                                        9
......   l~       Case 1:19-cr-00411-ALC Document 1 Filed 05/22/19 Page 10 of 14



              approximately $41,336 in checks from Victim-9. The NY IT
              Solutions Bank Account debited approximately $55,301 in charge
              backs and transferred approximately $115,870 to accounts
              associated with entities in the name of "Reussite."

                        i.   Based on an analysis of bank accounts that I
              believe are associated with the defendants' scheme, law
              enforcement officers have identified approximately $554,964
              transferred to bank accounts located abroad, specifically in
              India, that are associated with the name "Reussite." In total,
              law enforcement officers' analysis of bank accounts that I
              believe are associated with this scheme has identified
              $1,315,283 transferred to accounts located abroad.

                                       The Investigation

                   11. Based on my review of documents and conversations with
              law enforcement officers, I have learned the following, among
              other things.

                         a.   On or about June 25, 2018, law enforcement
              officers interviewed GURJEET SINGH, the defendant, at his
              residence ("Address-1"). SINGH stated, in substance and in
              part, that he opened "Seasia Consulting Inc." and another
              company at the direction of GUNJIT MALHOTRA, the defendant.
              SIGNH explained that he collects checks for MALHOTRA's "IT
              customers" and then wires the money to MALHOTRA in exchange for
              an 8% fee.

                        b.   While law enforcement officers were interviewing
              SINGH, a Carrier-1 truck delivered an envelope that SINGH opened
              and it contained a check made payable to "NY IT Solutions, Inc."
              SINGH furtper explained that he established an account with
              Carrier-1 that is associated with his name and a particular
              email address which has "Seasia" in its username ("Seasia Email
              Account")

                         c.  During the interview with SINGH, law enforcement
              officers observed JAS PAL, the defendant, who al~o resides at
              Address-1.

                   12. Based on my review of documents from Carrier-1, I have
              learned that a particular account is associated with GURJEET
              SINGH, the defendant ("Carrier-1 Account").

                        a.   The Carrier-1 Account was opened on or about
              August 14, 2017. The Carrier-1 Account indicates that it has
              paid for the shipment of more than 200 hundred parcels from

                                                10
    Case 1:19-cr-00411-ALC Document 1 Filed 05/22/19 Page 11 of 14



various individuals across the United States. The Carrier-1
Account indicates that several entities were recipients of those
parcels including:  "Seasia Consulting," "NY IT Solutions Inc.,"
"NY Software Solutions, Inc.," and "22nd Century ITC."

          b.   Carrier-1 records further indicate that from on
or about August 14, 2017 up through and including on or about
October 13, 2018, the majority of the parcels associated with
the Carrier-1 Account were sent to Address-1.  Thereafter, the
majority of the parcels associated with Carrier-1 Account were
sent to Address-2.

          c.   Check-4, Check-5, Check-6, Check-7, Check-8 and
several checks sent by Victim-9 were sent in parcels paid for by
the Carrier-1 Account.

     13. Based on my review of records from a commercial mail
receiving agency, and my conversations with law enforcement
enforcers, I have learned the following, among other things.

          a.   On or about September 21, 2018, GUNJIT MALHOTRA,
the defendant, opened a mailbox located at Address-2. 4 The
application form for Address-2 indicated that mail will be
received in the name of "NY Software Solutions Inc." and
"Reussite Technologies, Inc."

          b.   MALHOTRA also provided to the commercial mail
receiving agency what purports to be a certificate indicating
that MALHOTRA owns 100 shares of Reussite Technologies, Inc.
That certificate is dated on or about August 9, 2017.

              i.    Based on my review of publically available
information Reussite Technologies Inc. was registered as a
corporation with the state of New York on or about August 9,
2017.

     14. Based on my review of documents returned pursuant to a
judicially authorized search warrant on the Seasia Email
Account, I have learned the following, among other things.

          a.   On or about August 28, 2017, an email address
associated with Victim-3 sent the following message to the
Seasia Email Account:


4 The mailbox is numbered "10," however parcels from Carrier-1
sent to Address-2 are identified as "Suite 10" rather than
"mailbox 10."

                                  11
..       Case 1:19-cr-00411-ALC Document 1 Filed 05/22/19 Page 12 of 14




               Hi. This is [Victim-3], I have made a payment of
               $225.00 to SEASIA CONSULTING INC for my Computer
               support.  I have paid through my master card ending
               with [redacted] . I understand it is a third party
               Independent company.  I will not ask any refund or
               charge back for this transaction.  I am happy with
               this services. Thanks and Regards [Victim-3].

               b.   On or about September 6, 2017, Victim-3 replied
     to the above email he purportedly sent the Seasia Email Account
     and stated, in substance and in part "I didn't send this nor was
     I shown it. This is the first time I have heard of SEASIA
     Consulting." Later in that email chain Victim-3 wrote that he
     spoke with a particular individual ("CC-4") and was now "OK."

               c.   Based on my review of the content of the Seasia
     Email Account, there are approximately 10 emails with text
     similar to the August 28, 2017 email sent from Victim-3's email
     account.  For example, on or about October 10, 2017, an email
     account associated with Victim-2 sent the following email to the
     Seasia Email Account:

               Hi. I, [Victim-2] have authorized a one time payment
               in the name of SEASIA CONSULTING INC with discover
               card ending with [redacted] and amount is $400.00.   I
               understand it's a one time charge for my computer
               repair and I understand SEASIA CONSULTING INC is a
               third party Independent company, It's not associated
               with [Tech Company-2] . I am aware of that charge
               which I made to company and I am happy with the
               services. Regards [Vicitm-2].

               d.   When interviewed by law enforcement officers,
     Victim-2 denied sending the email described above.

               e.   The·seasia Email Account is registered in the
     name of GURJEET SINGH, the defendant, and lists as its recovery
     email a particular email address ("Singh Email Aqcount-1"),
     which, based on my review of its contents pursuant to a
     judicially authorized search warrant appears to be SINGH's
     personal email account.

                f.  IP history information associated with the Seasia
     Email Account indicates that it has been accessed from locations
     in Queens, New York (where Address-1 is located), India, and a
     location in upstate New York (where I have learned SINGH attends
     college) .


                                       12
     Case 1:19-cr-00411-ALC Document 1 Filed 05/22/19 Page 13 of 14



     15. Based on records maintained the Department of State I
learned that GUNJIT MALHOTRA, the defendant, is a national of
India and primarily resides there, although he occ,asionally
visits the United States.

     16. Based on my review of documents and conversations with
law enforcement officers, I have learned the following, among
other things:

          a.   Law enforcement officers conducting surveillance
have observed JAS PAL, the defendant, retrieve parcels from
Address-2 on several occasions including on October 26, 2018,
November 1, 2018 and November 21, 2018.

          b.   On or about May 20, 2019, law enforcement
officers observed GUNJIT MALHOTRA, the defendant, enter a
particular bank in Queens, New York. .Thereafter, law
enforcement officers interviewed the bank teller and learned
that MALHOTRA held approximately five accounts at that bank and
that on that date requested from the bank copies of all checks
that were returned or "bounced" in any of his five bank
accounts.  The teller further confirmed that MALHOTRA requested
that as to one of his bank accounts that the address associated
with it be changed to Address-1.

      17. Based on an email in the Singh Email Account-1, law
 enforcement officers learned that in or about September 2017
 GURJEET SINGH, the defendant, applied for a particular
 internship with a company that requires its interns obtain
.security clearance.   In connection therewith, SINGH, completed a
 background questionnaire, which was signed under the penalty of
 perjury and filed with the United States Government in or about
 January 2019. On that questionnaire, an official copy of which
 I have reviewed, although SINGH was required to list all
 employment and ownership affiliations, SINGH did not list
 "Seasia." Nor did SINGH indicate an affiliation with GUNJIT
 MALHOTRA, the defendant, even though the questionnaire prompted
 SINGH to lists all foreign nationals with whom SINGH has close
 or continuing contact.




                                   13
 t
•'   - -.'        Case 1:19-cr-00411-ALC Document 1 Filed 05/22/19 Page 14 of 14
        '




                  WHEREFORE, the deponent respectfully requests· that arrest
             warrants be issued for GUNJIT MALHOTRA, GURJEET SINGH, and JAS
             PAL, the defendants, and that they be arrested and imprisoned,
             or bailed, as the case may be.




                                             Special
                                             Federal Bureau of Investigation

             Sworn to before me this
             22nd day of May 2019




                                               14
